Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments filed on 10/12/2021 with respect to claim 1 and 22 have been fully considered and are persuasive. 

Regarding claim 1. the prior art fails to teach or reasonably suggest an apparatus comprising “a first adjustable low pass filter circuit having a plurality of selectable time constant values, the first adjustable low pass filter circuit configured to: receive and filter the first output voltage from the controller and provide the filtered first output voltage as the first control voltage to the first LED driver, and receive the first dimming rate setting from the controller and to filter changes in the first output voltage from the controller at one of the time constant values selected in response to the first dimming rate setting”, in combination with the other limitations of the claim.

Dependent claims 2-21 are allowed by virtue of its dependency.

Regarding claim 22, the prior art fails to teach or reasonably suggest a light system comprising “an adjustable filter connected to the driver and the micro-controller and configured to receive output voltage, filter changes in the output voltage with one of a plurality of time constants selected in response to the dimming rate setting, and supply the filtered output voltage to the driver as the control voltage; and a system controller connected to the plurality of LED lighting units, the system controller configured to supply an individual control signal to each of the LED lighting units to independently specify the output voltage and the dimming rate setting for each of the micro-controllers”, in combination with the other limitations of the claim.

Dependent claims 23-30 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831